Citation Nr: 0730133	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date earlier than May 7, 2003, 
for the grant of service connection for scars, status post 
multiple dog bites.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from August 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for scars, status post 
multiple dog bites, and assigned a 10 percent disability 
rating, effective from May 7, 2003.



FINDING OF FACT

1.  The veteran's formal claim for service connection for 
scars resulting from multiple dog bites in service was 
received on May 7, 2003.

2.  By December 2003 rating decision, the RO, in pertinent 
part, granted service connection for scars, status post 
multiple dog bites, and assigned a 10 percent disability 
rating , effective from May 7, 2003.

3.  There was no correspondence or documentation received 
prior to May 7, 2003, evidencing any intent to pursue VA 
benefits based upon the scars resulting from multiple dog 
bites in service.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 2003, 
for the grant of service connection for scars, status post 
multiple dog bites, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In May 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2003 letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records, or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the May 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an November 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of the Dingess precedent by letter dated in March 
2006.  Also, since the claim herein is being denied, such 
matters are moot.

II.  Factual Background

Service medical records show that in May 1981 the veteran was 
treated for multiple dog bites to the arms, hands, and legs.  

Received on May 7, 2003, from the veteran was a formal claim 
for service connection for scars resulting from multiple dog 
bites in service.

By December 2003 rating decision, the RO, in pertinent part, 
granted service connection for scars, status post multiple 
dog bites, and assigned a 10 percent disability rating , 
effective from May 7, 2003.

Received from the veteran in September 2004 was a document 
titled "Statement in Support of Back Pay to the Date of my 
Discharge from the United States Armed Forces".  In his 
statement, the veteran cited a Supreme Court case, and 
indicated that "[i]n essence what the Supreme Court had said 
as have many other lower Courts before it is that when there 
is a conflict between the Law and the Federal Regulations 
that the Department of Veterans Affairs must abide by the 
Laws as they are written".  The veteran then cited 
38 U.S.C.A. § 1110, in support of his claim, and contended 
that he is therefore entitled to receive "back pay to the 
date of my discharge".  

In his substantive appeal (VA Form 9) dated in November 2005, 
the veteran reported that he was never informed that he could 
file a claim for compensation for his scars when he separated 
from the Army.  He claimed that if he had known he could file 
a claim 20 years ago, he would have done so.



In April 2006 the veteran testified at a hearing at the RO.  
He testified that he did not realize until May 2003 that he 
could file for compensation for the dog bites he sustained in 
service.

III.  Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, as noted 
above, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; see Norris v. West, 12 Vet. App. 
413, 421 (1999).

The veteran contends that he should be granted an earlier 
effective date, back to July 1982, the date he was discharged 
from service, for the grant of service connection for scars, 
status post multiple dog bites.  In that regard, the veteran 
claims that he was not aware when he was discharged from 
service that he could file a claim for compensation, and that 
he only became aware of this in May 2003.  

There is no contention made by the veteran, nor does the 
record reflect, that the grant of service connection for 
scars, status post multiple dog bites was based upon a claim 
filed within the first year after he left service.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.  38 C.F.R. § 3.400.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of May 7, 2003, 
would be the earliest effective date assignable for service 
connection for scars, status post multiple dog bites.  The 
record reflects that the RO based the grant of service 
connection upon the date of receipt of the claim.  A review 
of the record prior to May 7, 2003, shows no document which 
may be construed as a formal or informal claim for service 
connection for scars, status post multiple dog bites, nor 
does the veteran contend that he submitted any such document.

The veteran has cited a Supreme Court case, Brown v. Gardner, 
115 S. Ct. 552 (1994) in support of his claim.  He contends 
that the Gardner case and other court cases found that when 
there is a conflict between the law and federal regulations 
that VA must abide by the laws as they are written.  The 
veteran cited 38 U.S.C.A. § 1110, in support of his claim, 
and contended that because of that law, he is therefore 
entitled to receive "back pay to the date of my discharge".  
He essentially contends that since statutory law (38 U.S.C.A. 
§ 1110) is in conflict with regulatory law (38 C.F.R. 
§ 3.400), that the statute (38 U.S.C.A. § 1110) prevails, and 
therefore he should be entitled to an effective date for 
service connection dating back to service.

The problem with the veteran's argument is that the issue is 
not that there is a conflict between the statutes and the 
regulations.  In fact, there is no such conflict.  The 
authority for 38 C.F.R. § 3.400 is derived from 38 U.S.C.A. 
§ 5110 (which expressly governs the effective dates for 
awards of benefits).  38 U.S.C.A. § 1110 is the provision 
that provides the parameters for establishing basic 
entitlement for compensation for veterans with disabilities.  
Essentially, in a claim for service connection filed a 
veteran, 38 U.S.C.A. § 1110 is one of the threshold 
determinations.  Once entitlement to service connection has 
been granted, the subsequent determinations are the severity 
of the disability and the date that compensation for the 
disability should begin.  In this case, service connection 
was granted pursuant to 38 U.S.C.A. § 1110 and the related 
regulation, 38 C.F.R. § 3.303.  A 10 percent disability 
rating was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Then, pursuant to 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400, the RO determined that the effective date 
for the award of compensation was the date of the claim.  
Thus, the Board concludes that there is no conflict in 
between the statutes and the regulations upon which this 
determination has been based.  

The Board appreciates the veteran's contentions regarding his 
claim, however, in view of the foregoing, the Board concludes 
that there would be no basis upon which to establish an 
effective date for service connection for scars, status post 
multiple dog bites any earlier than that which has been 
currently assigned, i.e., May 7, 2003.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Therefore, the Board finds that the 
objective evidence of record preponderates against a finding 
that an effective date earlier than May 7, 2003, is warranted 
for the grant of service connection for scars, status post 
multiple dog bites.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than May 7, 2003, for the grant of 
service connection for scars, status post multiple dog bites, 
is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


